Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The disclosed embodiments may also be implemented as instructions carried by or stored on a transitory or non-transitory machine-readable (e.g., computer-readable) storage medium, which may be read and executed by one or more processors.  A machine-readable storage medium may be embodied as any storage device, mechanism, or other physical structure for storing or transmitting information in a form readable by a machine).  The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  As such, the claim(s) is/are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.
The Examiner suggests amending the claim(s) to read as a “non-transitory machine-readable storage medium”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim recites “to receive the request to balance thermal zones in a data center”.  However, as discloses in Para. 0086 of the specification that “The sled, as indicated in block 1744, may receive a request to reduce the power usage limit (e.g., by 20 Watts or another amount) associated with the sled for a predefined time period (e.g., ten seconds). In doing so, the sled may receive a request to reduce the power usage limit of the sled in order to balance thermal zones (e.g., hot zones and cold zones, such as relatively hot aisles and relatively cold aisles) in the data center, as indicated in block 1746”.  In other words, the sled is to receive a request to reduce the power usage limits such that the thermal zones can be balanced.  That is to say, the specification does not disclose the computer device is to receive “the request to balance thermal zones in a data center” but only a request to reduce the power usage limits.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 9, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. US Pub. No. 2017/0329838 (“Bailey”) in view of Vilhauer et al. US Pub. No. 2012/0254633 (“Vilhauer”).
Regarding claim 1, Bailey teaches a computer device [see fig. 1, 2] comprising:
circuitry [Nodes 164 – see further Fig. 5] to:
	execute operations [Processor(s) 510] associated with a workload in a disaggregated system;
[0049] FIG. 4B illustrates contents of control parameters 122 stored within MC storage 120. Control parameters 122 are used by MC 110 during rack level power system control operations of IHS 100. Control parameters 122 can contain a node maximum power 420, 

[0053] With reference now to FIG. 5, there is illustrated one embodiment of a single processing node 164. In some embodiments, processing node 164 is sometimes called a sled, which generally represents the chassis on which the processing node 164 is built and which can be slid into and out of the front bay of the rack chassis. Processing node 164 has a power input terminal 502 that receives power from bus bar 156. Power input terminal 502 is connected to a node power distribution board 504. Processing node 164 comprises a motherboard 505 that includes one or more processor(s) 510 communicatively connected to a local memory 512 and storage device(s) 514. Storage device(s) 514 can be utilized to store one or more software and/or firmware modules and/or data (not specifically shown). In one embodiment, storage device(s) 514 can be a hard drive or a solid state drive. It is also appreciated that in some embodiments, the "processing node" sled can actually be a storage device sled, hosting a large number of storage devices that are specifically configured to store mass amounts of data. Processor(s) 510 are also communicatively connected to a board controller 280A. In one embodiment, board controller 280A can reside on motherboard 505 that also contains processor(s) 510. Board controller 280A can contain non-volatile memory and/or firmware that contains data about the current power 516 being drawn or consumed by processing node 164 and the maximum power 518 that processing node 164 can draw or consume. 

determine power usage data and send, to a device [MC 110] in the disaggregated system;

[0056] With specific reference to FIG. 6, method 600 illustrates a step for rack-level predictive power capping and power budget allocation to processing nodes in a rack-based IHS. Method 600 begins at the start block and proceeds to step 602 where MC 110 is initialized. The initialization of MC 110 includes microcontroller 112 loading RMC firmware 115 and loading at least one of the control parameters 122 and/or fan and/or power and/or control algorithms 124. At step 604, MC 110 establishes communications with infrastructure manager 130, fan and cooling subsystem 140, temperature sensors 144, power subsystem 150, blocks 160A-D, block controllers 162A-D and processing nodes 164A-D. The block controllers 162A-D track the power-usage data and settings 281 for each of the processing nodes within an associated block (step 606). The block controllers 162A-D transmit the power-usage data and settings 281 from the block controllers 162A-D to MC 110 (step 608).

the device configured to determine whether a present power usage of the computer device is within a predefined range of a power usage limit assigned to the computer device; and
[0058] Turning now to FIG. 7, a flow chart illustrating an example method 700 is shown to enable an increase in the system power cap and current power budget in the event of a decrease MC 110 detects or receives (from respective BCs 162) the current node power consumption 402 by the processing nodes 164. MC 110 determines if a decrease in the current power consumption lasting more than a preset threshold amount of time (i.e., a power budget rebalance triggering (PBRT) decrease) has occurred for any of the processing nodes 164 (decision step 704). In response to determining that a PBRT decrease in the current power consumption has not occurred for one or more of the processing nodes 164, method 700 ends. In response to determining that a PBRT decrease in the current power consumption has occurred for one or more of the processing nodes 164, MC 110 determines the amount of the PBRT decrease in the current power budget 412 for the corresponding processing nodes (step 706) and increases the available amount of power within the system power cap 404 by an amount corresponding to the decrease in the current power budget for the corresponding processing nodes (step 708). At step 710, MC 110 determines a new power budget 412 to allocate to one or more of the processing nodes based on the increase in the available amount of power within the system power cap 404. MC 110 triggers the power subsystem 150 to regulate and provide the new power budget 412 to each of the processing nodes 164 (step 712). Method 700 then terminates. 

[0060] In response to determining that the current power consumption by all of the processing nodes is not less than the system power cap threshold 424 (step 806), MC 110 determines if any of the other processing nodes 164 are using less than a pre-determined amount (e.g., 65%) of their current power budget allocation over a time period spanning a minimum pre-established most recent consumption period (decision step 812). In response to determining that none of the processing nodes are using less than the pre-determined amount of their current power budget allocation over a minimum established period of time, method 800 ends, and no adjustment of power budget allocation is made. In response to determining that at least one of the processing nodes 164 are using less than the pre-determined amount of their current power budget allocation over a minimum established period of time, MC 110 increases the current power budget 412 of the processing nodes identified as requiring increased power to create a new power budget (step 814). At step 816, MC 110 re-apportions unused power from the nodes not using all of their current power budget to processing nodes identified as requiring increased power to provide a new higher power budget allocation to the processing nodes identified as requiring increased power. Method 800 then terminates. 

in response to a determination that the present power usage of the present computer device is not within a predefined range of the power usage limit assigned to the present computer device, to reduce the power usage limit assigned to present computer device to enable a second power utilization limit of another computer device in the disaggregated system to be increased.
[0058] Turning now to FIG. 7, a flow chart illustrating an example method 700 is shown to enable an increase in the system power cap and current power budget in the event of a decrease In response to determining that a PBRT decrease in the current power consumption has occurred for one or more of the processing nodes 164, MC 110 determines the amount of the PBRT decrease in the current power budget 412 for the corresponding processing nodes (step 706) and increases the available amount of power within the system power cap 404 by an amount corresponding to the decrease in the current power budget for the corresponding processing nodes (step 708). At step 710, MC 110 determines a new power budget 412 to allocate to one or more of the processing nodes based on the increase in the available amount of power within the system power cap 404. MC 110 triggers the power subsystem 150 to regulate and provide the new power budget 412 to each of the processing nodes 164 (step 712). Method 700 then terminates.

[0060] In response to determining that the current power consumption by all of the processing nodes is not less than the system power cap threshold 424 (step 806), MC 110 determines if any of the other processing nodes 164 are using less than a pre-determined amount (e.g., 65%) of their current power budget allocation over a time period spanning a minimum pre-established most recent consumption period (decision step 812). In response to determining that none of the processing nodes are using less than the pre-determined amount of their current power budget allocation over a minimum established period of time, method 800 ends, and no adjustment of power budget allocation is made. In response to determining that at least one of the processing nodes 164 are using less than the pre-determined amount of their current power budget allocation over a minimum established period of time, MC 110 increases the current power budget 412 of the processing nodes identified as requiring increased power to create a new power budget (step 814). At step 816, MC 110 re-apportions unused power from the nodes not using all of their current power budget to processing nodes identified as requiring increased power to provide a new higher power budget allocation to the processing nodes identified as requiring increased power. Method 800 then terminates.

Bailey does not teach the circuitry is to determine whether a present power usage of the compute device is within a predefined range of a power usage limit assigned to the compute device; and send, to a device in the disaggregated system and in response to a determination that the present power usage of the present compute device is not within the predefined range of the power usage limit assigned to the present compute device, offer data indicative of an offer to reduce the power usage limit assigned to the present compute device.  In other words, the above 
 Vilhauer teaches a power control manager configured to control the allocation of power among various computer devices (sub-systems and/or functions of the device – see fig. 6). 
[0032] The power credit distributor 11 performs functions which include making decisions on system resources including power allocation based on the present state and operational mode of the device and its sub-systems.  These decisions are based on signals and information received from the power budget calculator and the subsystem maximum power and settings table.  Through the power credit distributor, the available power from the battery may be allocated in the most efficient manner possible or in a predetermined manner, to thereby ensure that the circuits, sub-systems, and/or functions most relevant to the present state and mode of the device receive sufficient or maximum level of possible power while reducing power to less-relevant sub-systems.

Specifically, Vilhauer teaches the computer device to determine whether a present operation has changed; and send, to a power control manager and in response to a determination that the present operation indicating that the power usage of the present compute device is not within the predefined range of the power usage limit assigned to the present compute device, offer data (request signal for performing a power allocation operation) indicative of an offer to reduce the power usage limit assigned to the present compute device.  
[0050] The power control manager also receives a request signal for performing a power allocation operation. (Block 340). The request signal may be received, for example, from a driver (e.g., software driver 40) of one or more sub-systems, circuits, or functions of the electronic device. The driver may be one capable of applying a range of power levels to corresponding sub-system(s) that range from off power to a minimum power level to a maximum power level. In accordance with one implementation, one sub-system (e.g., HW A) may be coupled to the burst controller to receive a signal corresponding to full burst control power assist, reduced burst control power assist, or no burst control power assist (off). 

[0051] The request signal may be generated when a setting or configuration of the electronic device has changed. For example, when one or more sub-systems turn on or off, the setting or configuration of the device may change, which, in turn, may require a reallocation of power in order to maintain efficient performance and/or to allocate more power to certain sub-systems and reduced power to other sub-systems. The sub-systems subject to power reallocation 

[0052] In response to the request signal and based on first and second status signals, the power control manager generates a first control signal (CONFIG) to set power of the first sub-system, e.g., the burst controller 30. (Block 350). The first control signal may regulate the power to the burst controller and/or to place the burst controller in a different mode of operation (e.g., from 2 GHP mode to 3 GHP mode, or vice versa). If a power regulation is intended, the first sub-system may involve reducing the power of the first sub-system to a lower level, so that power may be reallocated to another sub-system currently intended for use. 

[0053] In response to the request signal and based on first and second status signals, the power control manager may also generate one or more second control signals (GNT, restrictions) to set power of at least a second sub-system. (Block 360). Here, GNT is a grant signal sent from the power control manager to the requesting subsystem indicating whether power is to be used and what restrictions, if any, are to be applied. 


Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Bailey with steps performed by the computer device discussed above of Vilhauer.  The motivation for doing so would has been to improve the operational efficiency of Bailey system by enabling the device in the disaggregated system to perform power reallocating when received an offer data indicating the present device is not within the predefined range of the power usage limit, as a result, the device does not require continuously monitor the power usage of each computer device.  Thus reduce power consumption and execution cycle.  
Regarding claim 4, Bailey in view of Vilhauer teaches to send the offer data comprises to send the offer data to a pod manager (since Bailey system includes a pot manager [Management Controller 110] configured to receive power usage from the Nodes).
step 350 Fig. 3 and Para. 0052 of Vilhauer].
Regarding claim 6, Bailey in view of Vilhauer teaches to receive the request to reduce the power usage limit comprises to receive the request after the present compute device has sent the offer data [see fig. 3 of Vilhauer].
Regarding claim 7, Bailey [see Para. 0054] in view of Vilhauer [see Para. 0052] teaches the circuitry is further to reduce, in response to the received request, the power usage limit assigned to the present compute device.
Regarding claim 9, Bailey teaches “the global throttling is provided by dynamically and/or autonomously triggering a reduction in power consumption by at least one of the nodes via a global throttle command signal sent from the MCs 110, 111 to an associated block controller 162” (Para. 0043).  Therefore, Bailey inherently teaches to receive the request to reduce the power usage limit comprises to receive the request to balance thermal zones in a data center in with the disaggregated system is located. Since by triggering a reduction in power consumption, the thermal value would also reduce, leading to thermal balancing.
Regarding claims 18, 20,  they are directed to the method of steps and instructions to implement the system as set forth in claim 1.  Therefore, they are rejected on the same basis as set forth hereinabove.

Claims 3, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey/Vilhauer as applied to claim 1 above, and further in view of Pfeifer et al. US Pub. No. 2018/0059747 (“Pfeifer”).

  Pfeifer teaches a controller is configured to receive a power consumption value of the electronic device, determine, based on the power consumption value determine an output cooling control value based at least in part on the power consumption value.  Specifically, Pfeifer teaches controller may determine that the present power usage of electronic device is lower than a previous value, changing in the negative direction, and is therefore decreasing.  Controller may, for example, alter the pulse width in the control signal to slow down the fan speed in accordance with the decreased power usage of electronic device on the expectation that less cooling effect is needed because electronic device is consuming less power and therefore producing less thermal energy [Para. 0020].
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Bailey/Vilhauer with the reduction of fan speed associated with the computer device when determine that the present power usage of electronic device is lower than a previous value.  The motivation for doing so would has been to further reduce power consumption of the computer device.
.

Allowable Subject Matter
Claims 2, 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to overcome the 110 rejection set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter
Claims 2, 10-17, 19 are considered allowable since, when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of subject matter specified in the dependent claim(s).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. No. 2014/0298047 to Holler et al. teach system and method for allocating power resources among host computers in a cluster uses lower and upper bounds with respect to a power budget to be distributed to each of the hosts. Each host is allocated a portion of the cluster 
US Pub. No. 2020/0042068 to Rong et al. teach the power management system 201 may also determine that certain hyper-converged computing systems are underutilizing the allocated power budgets, such that the respective power consumption for the associated computing nodes is below the respective power budget limit. For example, when the power consumption of a hyper-converged computing system is at 60%, 50% or lower the allocated power budget, the power management system 201 may decrease the power budgets for computing nodes of these hyper-converged computing systems by an amount. For example, the decrease amount may be determined based on the usage ratio (e.g., based on how much these hyper-converged computing systems are underutilizing their aggregate power budgets) and determine the decrease amount in proportion to the usage ratio. In an example, if the power consumption of a hyper-converged computing system has reached a 50% usage ratio, the power management system 201 may determine to decrease the power budget of the computing nodes of that hyper-converged computing system by 20%. If the power consumption has reached a 40% usage ratio, the power management system 201 may decrease the assigned aggregate power budget limit by 30%, if the power consumption has reached a 60% usage ratio, the power management system may decrease the power budget by 10%, etc.
US Pub. No. 2012/0072745 to Ahluwalia et al. teach a method of managing power to a group of servers by a group power management entity. The total power allocated by the group power management entity to a group of servers is limited to within a group power budget. In each server, a server power allocation is requested for that server from the group power 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/            Primary Examiner, Art Unit 2115